Citation Nr: 1404352	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to July 26, 2010, and in excess of 20 percent thereafter, for the service-connected instability of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1993 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for instability of the right knee.  In October 2010, the RO assigned a 20 percent rating for instability of the right knee, effective July 26, 2010.  The Veteran did not withdraw his increased rating claim and thus, his claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).   In June 2011, the Veteran presented testimony before the Board; a transcript is associated with the record.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

A review of the record reveals that additional development is necessary prior to a final adjudication of the merits of the Veteran's claim.  

Notably, the Veteran testified before the Board that he has a letter from a VA physician (Dr. J.R.), dated in May 2008, regarding his right knee disability.  The record was held open for an additional 15 days following the hearing to allow the Veteran to submit this letter; however, it does not appear to be associated with the record.  The Veteran testified that the information in this letter supports an award of an increased rating prior to July 26, 2010.  VA treatment records are pertinent (and perhaps critical) evidence in this matter; are constructively of record and must be secured.


The Veteran further testified that his right knee instability has become severe, productive of episodes of his knee either locking up or giving way.  This was said to occur at least once or twice per month.  He further testified that he wore a knee brace to prevent the knee from wobbling.  The last VA examination was in July 2010, over three years ago.  The Board cannot ascertain to what extent the right knee instability has increased in severity, if at all, without a new VA examination.  

The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for the record copies of any and all outstanding clinical records of VA treatment or evaluation the Veteran has received for his right knee disability, to include the May 2008 letter from Dr. J.R.  All records obtained should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the record.  

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  All indicated tests or studies must be completed.  Examination findings pertinent to the right knee should be reported to allow for application of VA rating criteria for musculoskeletal disabilities of the knees.  The examiner should comment on whether there is any lateral instability or recurrent subluxation of the right knee and if so, whether it is mild, moderate, or severe.  Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected right knee instability (not including the effects of any non-service connected disabilities).
    
3.  After completing the requested action, and any additional notification and/or development deemed warranted, review the expanded record and determine if an increased rating(s) is warranted for instability of the right knee.  Then furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

